Title: From George Washington to Alexander Hamilton, 21 November 1796
From: Washington, George
To: Hamilton, Alexander


                        
                            My dear Sir 
                            Philadelphia 21st Novr 1796.
                        
                        Having written to you on Saturday the 11th instant (accompanying it with
                            enclosures) without hearing any thing from you in the course of last week, or by the Mail of
                            this day, I begin to have some uneasy Sensations for the fate of my letter—To this cause,
                            & to my solicitatude to have the Papers returned, you must ascribe the trouble of
                            receiving this letter.
                        If my last got safe to your hands, and indisposition, business, or any
                            other cause should have prevented your looking into the Papers, I wish, even under these
                            circumstances, that they may be returned to me immediately; as I have no copies, and have
                            but little time to digest, and to put the several matters therein contained, into form, that
                            the whole may be revised again & again, before it is presented—Among these Papers do not
                            forget to place Sir John Sinclairs Letter to me, as I am desirous of giving it an
                            acknowledgment.
                        
                        You will perceive by the publication of Mr Adets letter to Colo. Pickering (in
                            Claypools Gazette of this date) that the French government are disposed to play a high game—If other proofs were wanting, the time, and indelicate mode & stile of the present attack on the Executive, exhibited
                            in this laboured performance—which is as unjust as it is voluminous—would leave no doubt as
                            to the primary object it had in view—but what consequences it may ultimately produce, is
                            not so accessible to human foresight as it may depend on various contingencies &
                            events—I have not seen the writer since my return to this City—nor is it presumable I shall
                            do it under present circumstances unless it was to be courted on my part.
                        The letter of Mr Adet’s having been committed toMr Bache by
                            him—Extracts having alreadypublished from it—and other parts promised to be eked out,
                            as would subserve, I presume, the purposes in view, induced an opinion that it was
                            best to give the entire letter to the public from authority, and
                            without delay that the well informed part of the community might judge for themselves.
                        The necessity of bringing the matter fully before Congress is now rendered
                            indispensible—and through that medium it is presumed it will make its way to the Public,
                            with proper explanations. I am as you know me to be, always, and sincerely Your Affectionate
                        
                            Go: Washington
                        
                        
                            P.S. Since writing the foregoing your letter of the 19th with its enclosures
                                have been sent to me—accept my thanks for them.On account of the other matters contained
                                in this letter, I forward it—being written—Your sentiments in this interesting crisis will
                                always be thankfully received.
                        
                        
                    